          Case 5:18-cv-00842-D Document 43 Filed 03/13/19 Page 1 of 8



                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
                                             )
                     Plaintiff,              )
                                             )
vs.                                          )   CIV-18-842-D
                                             )
RANDY LYNN MCGUIRE, a/k/a,                   )
RANDI MCGUIRE, et al.,                       )
                                             )
                     Defendants.             )


                      NOTICE OF HEARING ON
      MOTION TO CONFIRM SALE OF REAL ESTATE AND CHATTELS AT
              PUBLIC AUCTION AND TO DISBURSE FUNDS

NOTICE IS GIVEN TO:

       Randy Lynn McGuire, a/k/a Randi McGuire, Brandon Cass McGuire, Great Plains
       National Bank, Red River Brand, LLC, Cheryl R. Lovett, formerly, Cheryl R.
       Woods, CNH Industrial Capital America, LLC, Dempsey Ridge Wind Farm, LLC,
       Mack Financial Services, Compsource Mutual Insurance Company, Elk City II
       Wind, LLC, Trustee of the “Steven R. Holland and Glennyss Holland Revocable
       Trust dated June 1, 2002, Sate of Oklahoma, ex rel. Oklahoma Tax Commission,
       Beckham County Treasurer, Board of County Commissioners of Beckham County,
       Danny McGuire, Stone and Mary Oren, Tom Hawkins, Wayne Gibson, Carl
       Dunlap, Phil Salisbury, 3W Equipment LLC, Chris and Peggy Mackey, Armitage
       Equipment, Mac Taylor, Muriel Pruitt, Tony Ray Dibbe, Mike and Gayle Fields,
       Edward Turner Davis, John Luttmer, Darrell Dunn, Kasey Damron, Carolyn
       McGuire, Marshall and Joyce Sutton, Thomas Wayne Harkins, Fatman Cycleworks,
       Jay Wesley Roberts, Brian Wayne Coker, Lee Lovins, and Casey Dale Thomas.

       A hearing on the Motion to Confirm the Auctioneers Sale of the following real estate

and chattels:
Case 5:18-cv-00842-D Document 43 Filed 03/13/19 Page 2 of 8



  Tract 1

  The Northwest Quarter (NW4) of Section 31, Township 11 North, Range 25
  W.I.M., Beckham County, Oklahoma

                                     AND

  Tract 2

  A tract of land lying in Section Thirty-two (32), Township 9 North, Range
  25 W.I.M., Beckham County, Oklahoma, being described by metes and
  bounds as follows:
  Beginning at the Southeast Corner of said Section 32; thence S89º15’20”
  West along South line of Section 32 a distance of 1360.00 feet to the point
  of beginning; thence continuing S89º15’20” West along said South line a
  distance of 766.50 feet; thence N00º14’08” west a distance of 100.00 feet;
  thence S89º15’20” West a distance of 140.00 feet; thence N00º14’08” West
  a distance of 310.15 feet to the South line of the Lakeview Addition to the
  City of Erick; thence N90º00’00” East a distance of 906.50 feet; thence
  S00º14’08” East a distance 398.37 feet to the point of beginning, containing
  8.09 acres, more or less:

                                      AND
  Tract 3

  Lots One (1), Two (2), Three (3), and Four (4) in Block Eight (8) of the
  Fairview Addition to the City of Erick, Oklahoma;

                                      AND

  Tract 4

  Lots Five (5), Six (6), Seven (7), Eight (8), Nine (9), Ten (10), Eleven (11),
  and Twelve (12) in Block Ten (10) of the Fairview Addition to the City of
  Erick, Oklahoma.

                                      AND
  Tract 5

                                 2
       Case 5:18-cv-00842-D Document 43 Filed 03/13/19 Page 3 of 8



          Lot 4, a/d/a the Northwest Quarter of the Northwest Quarter, of Section 3,
          Township 8 North, Range 25 WIM; and

                                            AND

          Tract 6

          The South Half of the Southeast Quarter of Section 34, Township 9 North,
          Range 25 WIM;

          All in Beckham County, Oklahoma

                                 CHATTELS

Qty   Description              Manufacturer     Year       Serial Number
1     Tractor PMSI FSA         JD               2007       RW853D018742
1     Loader PMSI FSA          JD               2013       1POH360XKDC006597
1     4 Wheeler                Honda            2006       TRX650FA5
1     Baler-PMSI FSA           JD               2007       E00567x317341
1     Baler-PMSI FSA           JD               1975       1425518E
1     Chisel                   JD               Unk        002362
1     Chisel-PMSI FSA          Krause           Unk        1147
1     Disc                     Krause           Unk        None available
1     Ditchwitch               Case             1966       X1256514X
1     Dozer-PMSI FSA           CAT                         22X344
1     Drill                    JD               Unk        W08500P000579
1     Drill                    JD               Unk        W08500P000557
1     Drill                    JD               Unk        W08500P000555
1     Hay loader               Shopmade         Unk        None available
1     Rake                     Vermeer          2000       4815
1     Rake-PMSI FSA            NH               2013
1     Swather-PMSI FSA         JD               2007       E04895X320022
1     Tractor w/loader         JD               1968       2113R121108R
1     Tractor-PMSI FSA         JD               1983       RW4450P001882
1     Tractor-PMSI FSA         JD               1984       RW8650H005414

                                       3
          Case 5:18-cv-00842-D Document 43 Filed 03/13/19 Page 4 of 8



 1      Trailer                    Shopmade          Unk       None available
 1      Trailer-stock              WW                2011      11W55283XBW6487
 1      Trailer                    Shopmade          Unk       None available
 1      Trailer                    Shopmade          Unk       None available
 1      Trailer                    Shopmade          Unk       None available
 1      Welder                     Ranger            Unk       None available
 1      Pickup                     Dodge             1998      3B7KF26D7WM232050
 1      Float                      Shopmade
 1      Tractor                    Ford Model 9N               None available
 1      Plow                       4 bottom                    None available
 1      Chevrolet                  Pickup            2001
 1      Chevrolet                  Farm Truck 2ton
 1      Chevrolet                  Farm Truck C60
 1      GMC                        Grain Truck       1959


is set for April 4, 2019, at 8:45 A.M. before the Honorable Judge DeGiusti at the United

States Courthouse, 200 N.W. 4th Street, Oklahoma City, OK 73102.

                                        ROBERT J. TROESTER
                                        FIRST ASSISTANT US ATTORNEY

                                        s/KAY SEWELL
                                        BAR NUMBER: OBA #10778
                                        ASSISTANT U.S. ATTORNEY

      UNITED STATES ATTORNEY'S OFFICE  WESTERN DISTRICT OF OKLAHOMA
           210 PARK AVENUE, SUITE 400  OKLAHOMA CITY, OK 73102
                 PHONE: (405) 553-8807  FAX: (405) 553-8885
                      E-MAIL: KAY.SEWELL@USDOJ.GOV




                                           4
          Case 5:18-cv-00842-D Document 43 Filed 03/13/19 Page 5 of 8



                                CERTIFICATE OF SERVICE

 X    I hereby certify that on March 13, 2019, a true copy of this pleading was
      electronically transmitted to the Clerk of the District Court using the ECF System
      for filing and transmittal of a Notice of Electronic Filing to these parties and counsel
      registered on ECF:

James Vogt, Counsel for CompSource Mutual Insurance Company
Anna Wyatt, Counsel for State of Oklahoma, ex rel. Oklahoma Tax Commission
Robert N. Sheets, Counsel for Elk City II Wind, LLC
Michael W. Blevins, Counsel for Defendants Randi Lynn McGuire, Brandon Cass
McGuire, and Red River Brand, LLC
Matthew J. Hudspeth, Counsel for Great Plains National Bank
John B. Heatley, Counsel for Mack Financial Services

 X    I hereby certify that a true copy of this pleading was mailed, postage prepaid, via
      U.S. regular mail, on March 13, 2019, to each of the parties or counsel as indicated
      below, who are not registered on the Court's ECF system:

Cheryl R. Lovett, formerly, Cheryl R Woods
1925 Oaks Way
Oklahoma City, OK 73131

CNH Industrial Capital America, LLC
1833 S. Morgan Rd.
Oklahoma City, OK 73128

Dempsey Ridge Wind Farm, LLC
1833 South Morgan Rd
Oklahoma City, OK 73128

Trustee of the Steven R. Holland and Glennyss
Holland Revocable Trust dated June 1, 2002
603 E 3rd St
PO Box 315
Erick, OK 73645

Beckham County Treasurer
PO Box 600
Sayre, OK 73662




                                             5
         Case 5:18-cv-00842-D Document 43 Filed 03/13/19 Page 6 of 8



Board of County Commissioners of Beckham County
c/o County Clerk
PO Box 428
Sayre, OK 73662

Danny McGuire
17306 E. 1130 Rd
Erick, OK 73645

Stone and Mary Oren
1205 S. Sheb Wooley Ave
Erick, OK 73645

Tom Harkins
PO Box 666
Erick, OK 73645

Wayne Gibson
PO Box 28
Erick, OK 73645

Carl Dunlap
PO Box 74
Erick, OK 73645

Phil Salisbury
214257 E. 10 Rd
Vici, OK 73859

3W Equipment LLC
12836 N 2000 Rd
Carter, OK 73627

Chris and Peggy Mackey
18851 E. 1210 Road
Sayre, OK 73662

Armitage Equipment
Box 251
Meeker, OK 74855




                                      6
         Case 5:18-cv-00842-D Document 43 Filed 03/13/19 Page 7 of 8



Mac Taylor
17735 E. 940 Rd
Reydon, OK 73648

Muriel Pruitt
PO Box 1923
Elk City, OK 73648

Tony Ray Dibbe
512 Maine Street
Arnett, OK 73832

Mike and Gayle Fields
19072 E. 1140 Rd
Sayre, OK 73662

Edward Turner Davis
17307 E 1230 Rd
Erick, OK 73645

John Luttmer
20716 HWY 66 S
Canute, OK 73626

Darrell Dunn
11721 N. 2000 Rd
Elk City, OK 73644

Kasey Damron
12216 N. 1910 Rd
Sayre, OK 73662

Carolyn McGuire
17306 E 1130 Rd
Erick, OK 73645

Marshall and Joyce Sutton
17212 E 1250 Rd
Erick, OK 73645

Thomas Wayne Harkins
17502 E 1239 Rd
Erick, OK 73644

                                      7
         Case 5:18-cv-00842-D Document 43 Filed 03/13/19 Page 8 of 8




Fatman Cycleworks
18304 E 1140 Rd
Sayre, OK 73662

Jay Wesley Roberts
1023 W C Ave
Elk City, OK 73644

Brian Wayne Coker
12369 N 1700 Rd
Erick, OK 73645

Lee Lovins
237270 East 720 Rd
Oakwood, OK 73658

Casey Dale Thomas
18270 E 1220 Rd
Sayre, OK 73662


                                          s/KAY SEWELL
                                          Assistant U.S. Attorney




                                      8
